Title: To John Adams from Thomas Digges, 14 November 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. sir
      London 14 Nov. 1780
     
     Your favors of the 28th ultimo and 7th Instant came both to hand since mine of the 10th and I began from yesterday to forward the two news papers as directed. You need not apologise for any trouble given me of this sort, for I shall be always glad to serve You. The Books you request in both these last letters will be forwarded by a Ship to Amsterdam to sail in a few days; there are other political Pamphlets put up with them, and I hope you got those parcells forwarded by Mr. Bromf——d the 26 Sepr. and by a Ship to Amsterdam, the Content Capt. Nanne Ibetts, which Saild the 10th or 12th of Octor. I shall continue to forward any thing politically new as it comes out and inform You when I want Cash.
     Poor Manly and Conyngham whom you enquire after and offer to help, are still in a miserable situation in Mill Prison Plymouth and very severe’y treated. A Sum remitted them thro me from Dr. F and the few guineas they get from Me (which by the bye I can very ill afford) has been of material benifits to them, and kept them in a manner from sinking under the severity of ill treatment. I mean by ill treatment the Confinement of a dungeon and fed on bread and water only for 40 days, whenever the agent thinks fit to inflict this punishment. They have both undergone it twice, for threatening severe retaliation on the English whenever the chances of war puts it in their power. This is also a punishment for every attempt to break Goal.
     
     I am glad to hear the note annexd to my letter of the 27th ultimo got safe to your hands. Mr. L——s confinement still continues as on the 10th Instant and nothing new since—better spirits on account of some late communications; and I hoped by this nights post to inform You what our friend wishd done with some letters mentiond by You, but I must wait till next opportunity.
     The Papers will inform You of Genl. Arnolds apostacy and his attempts to ruin the American Army by Treachery. The Toreys here do not exult at all at this acquisition, nor at the news brought by the late Dispatch vessels from N York or the Wt. Indies. Adml. Rodney by every account arrivd the 10th Sept. lookd into Rhd. Island, did nothing—went into N York and was to sail again for his station the day after the Dispatch frigate left N York. Not a word about Monr. Guichens fleet or any rienforcements to Ternay—where the Devil these french and Spanish Ships are no one knows. They seem to be doing nothing at the very time their superiority of numbers promises every thing. I wish they may not play the game of protraction too refinedly for the Interests of America.
     You see what Lord G. Germaine expressd when calld upon to explain what He meant by saying this Country could treat with America whenever she pleasd on the footing of Indepency—He gave up the idea of Conquering the Country, yet said the War must be prosecuted thro the sides of America to bring France to terms, and to accomplish this detatchments must be sent to carry destruction into different parts of America open to the sea such as Virginia &c. &c. This diabolical scheme will be probably be put in execution too if the Allies of Ama. out of their abundance of Ships do not find means to stop these naval Expeditions.
     I inclose You a letter from a valuable friend for Mr. Searle to whom, tho unknown, I beg my best wishes and respects.
     I am with great respect Your mo Obet Servt.
     
      W:S:C
     
    